DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 17/338,674 filed on 06/04/2021. Claims have been 1-14 are pending. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no. JP2020-123255, filed on 7/17/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regrading claim 1, the claim phrase recites “protrude toward the other member side of the lock member and the support member to be engaged with the other member to establish a protruding posture” in line 18-19 is not clear what is meant by this limitation. First, “the other member side” lacks antecedent basis. Second, it is unclear what “the other member” is referring to. It is suggested applicant better define “the other member side” and “the other member” to better clarify what is happening.
Claims 2-14 are rejected based upon their dependency to a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SPERRFECHTER (DE 102012012673 A1)(see attached machine translation).

Regarding claim 1, SPERRFECHTER discloses a vehicle parking lock mechanism (e.g. 12a, fig. 1) comprising: 
a parking gear (13a); 
a parking pawl (14a) that is provided so as to be brought closer to and separated from the parking gear and that is configured to mechanically hinder rotation of the parking gear by being engaged with the parking gear; 
a lock member (e.g. 21a, 28a, 38a, see para 28)  that is provided so as to be reciprocally movable between a lock position (fig. 1) and an unlock position and that is configured to, when the lock member is moved to the lock position, bring the parking pawl closer to the parking gear via a cam mechanism (e.g. has no character numeral, the surface of 14a in contact with 40a, see para 42) such that the lock member is moved to the lock position to establish a parking lock state in which the parking pawl hinders rotation of the parking gear (see para 22); 
a support member (e.g. 37a, see para 28) that is provided on an opposite side of the lock member (e.g. 21a, 28a, 38a, see para 28) from the parking pawl (14a) and that includes a guide portion (e.g. surface of 37a) configured to guide movement of the lock member between the lock position and the unlock position while restricting the lock member from displacing in a direction away from the parking pawl; and 
a stopper (e.g. 45a, see para 37) that is rotatably mounted to either one member of the lock member or the support member (37a), that is configured to change a posture in accordance with relative movement between the lock member and the support member, and that is configured to, in the parking lock state, protrude toward the other member side of the lock member and the support member to be engaged with the other member to establish a protruding posture.  (see fig. 1)
Regarding claim 2, SPERRFECHTER discloses the vehicle parking lock mechanism (e.g. 12a, fig. 1) according to claim 1, wherein in the parking lock state (see fig. 1), a gap between the stopper (45a) in the protruding posture and the other member is equal to or less than a gap between the lock member (e.g. 21a, 28a, 38a) and the guide portion (e.g. surface of 37a). (e.g. gap is zero) 
 Regarding claim 3, SPERRFECHTER discloses the vehicle parking lock mechanism according to claim 1, wherein: the stopper (45a) is urged by an urging device (49a) so as to be in the protruding posture (see fig. 1); and TSN202001751US0035the other member includes a posture changing portion (48a, see para 39) configured to be engaged with the stopper (45a) when the lock member is moved from the lock position to the unlock position such that the stopper changes a posture to a retracted posture against an urging force of the urging device, enabling the lock member to be guided by the guide portion. (see para 41)
Regarding claims 5, SPERRFECHTER discloses the vehicle parking lock mechanism according to claim 1, wherein: the stopper (45a) is mounted to the lock member so as to be rotatable around a rotation axis (e.g. 34a, see para 40) perpendicular to the moving direction of the lock member (e.g. 39a, see para 28); and 
an engaging portion of the stopper in the protruding posture with the support member that is the other member includes a portion (48a, see para 39) located further on the unlock position side than the rotation axis in the moving direction of the lock member.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over SPERRFECHTER (DE 102012012673 A1) in view of Kraemer et al.(US 2021/0396310 A1).
Regarding claim 4, SPERRFECHTER discloses all the elements of the invention as mentioned in claim 1 but fails to disclose the cam mechanism includes a pair of a first roller and a second roller and a cam surface, the first roller and the second roller being provided on the lock member so as to be rotatable around axes perpendicular to a moving direction of the lock member and parallel to each other such that outer peripheral surfaces are in contact with each other, and the cam surface being provided on the parking pawl and configured to be engaged with the first roller when the lock member is moved from the unlock position to the lock position such that the parking pawl is brought closer to the parking gear to be engaged with the parking gear; and the second roller is configured to be engaged with the guide portion when the lock member is moved from the unlock position to the lock position such that the lock member is restricted from displacing in a direction away from the parking pawl.  
Kraemer teaches the vehicle parking lock mechanism (fig. 3), wherein: the cam mechanism includes a pair of a first roller (46) and a second roller (48) and a cam surface (44), the first roller and the second roller being provided on the lock member (e.g. 24) so as to be rotatable around axes perpendicular (e.g. 19) to a moving direction of the lock member (26) and parallel to each other such that outer peripheral surfaces are in contact with each other, and the cam surface (44) being provided on the parking pawl (e.g. 12, 16) and configured to be engaged with the first roller (46) when the lock member is moved from the unlock position to the lock position such that the parking pawl is brought closer to the parking gear to be engaged with the parking gear (not shown, see para 31); and the second roller (48) is configured to be engaged with the guide portion (e.g. 42 of 18) when the lock member is moved from the unlock position to the lock position such that the lock member is restricted from displacing in a direction away from the parking pawl. (see para 16)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify SPERRFECHTER by adding a pair of rollers as taught by Kraemer in order to achieve a little friction on the pawl profile when the parking lock is engaged or disengaged. 

Allowable Subject Matter
Claims 6-14 are objected to as been dependent upon a rejection base claims, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C 112 (b) or 35 U.S.C 112 (pr-AiA), 2nd paragraph, set forth in this office action and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 6, 8, and 13, the prior art does not disclose or render wherein an engaging surface of the engaging portion on the support member side that is engaged with the stopper is inclined in a direction away from the rotation axis toward the lock position side with respect to a straight line parallel to the moving direction of the lock member, in combination with the other elements required by the claim.
For example, prior art of record
SPERRFECHTER (DE 102012012673 A1) discloses The vehicle parking lock mechanism wherein an engaging surface of the engaging portion on the support member side that is engaged with the stopper is in a direction away from the rotation axis toward the lock position side with respect to a straight line parallel to the moving direction of the lock member, but fails to disclose an inclined direction.
 RENAULT et al. (WO 2017006008 A1) discloses Parking brake control device comprising a mobile guide (1) able to move between a position of locking and a position of unlocking of the parking brake, a toothed wheel (2) rotating as one with a transmission shaft, and a blocking lever (3) pivoting between an unlocking position away from the toothed wheel and a locking position between the teeth (2a) thereof under the combined action of the guide (1), of an engagement spring (7) and of a disengagement spring (9), characterized in that the guide (1) bears an end stop (11) that limits the pivoting of the lever (3) towards the toothed wheel (2) when the guide is in the unlocking position to prevent contact between the lever and the parking wheel, but fails to disclose the stopper is configured to, in the parking lock state, protrude toward the other member side of the lock member and the support member to be engaged with the other member to establish a protruding posture
HALL et al. (US 20200378497 A1) discloses a pivoting park pawl is arranged with a roller member against which a lower bearing surface of an actuating member is configured to bear for controlling the park pawl to pivot between a park release position and a park lock position. An upper bearing surface of the actuating member is further configured to bear against an actuator support roller being configured to assist the actuating member in pressing against the roller member of the park pawl to cause the park pawl to pivot. The roller member and the actuator support roller will decrease frictional force arising when the actuating member moves into contact with the roller member for pivoting the park pawl.
There is no motivation provided in the prior art to modify SPERRFECHTER to arrive at the claimed invention, absent hindsight.
Regarding claim 10, the prior art does not disclose or render the stopper is mounted to the support member so as to be rotatable around a rotation axis perpendicular to the moving direction of the lock member; and an engaging portion of the stopper in the protruding posture with the lock member that is the other member includes a portion located further on the lock position side than the rotation axis in the moving direction of the lock member, in combination with the other elements required by the claim.
For example, prior art of record
SPERRFECHTER (DE 102012012673 A1) discloses The vehicle parking lock mechanism wherein an engaging surface of the engaging portion on the support member side that is engaged with the stopper is in a direction away from the rotation axis toward the lock position side with respect to a straight line parallel to the moving direction of the lock member, but fails to disclose an inclined direction. 
Kimura (US 20210148464 A1) discloses a parking lock mechanism (fig. 2) wherein a stopper 51 is mounted to the support member 30 to guide the movement of the parking cam 29.


There is no motivation provided in the prior art to modify SPERRFECHTER to arrive at the claimed invention, absent hindsight.

Claims 7, 9, 11-12 and 14 are allowable because they depend on allowable claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The prior art of Prix (US 8,387,759) listed in the attached "Notice of References Cited" disclose similar parking locks comprising two stacked rollers related to various aspects of the claimed invention.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHANA PERVIN/Examiner, Art Unit 3655


/TIMOTHY HANNON/Primary Examiner, Art Unit 3659